Dismissed and Memorandum Opinion filed October 1, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00404-CV
____________
 
METHANEX METHANOL (GP) LLC, BMC HOLDINGS, INC. AND
TERRA INTERNATIONAL (OKLAHOMA), INC., Appellants
 
V.
 
METHYLCHEM COMPANY LLC, Appellee
 

On Appeal from the
189th District Court
Harris County,
Texas
Trial Court Cause
No. 2005-35288

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 6, 2009.  On September 21, 2009, appellants
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Yates, Frost, and Brown.